EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (hereinafter referred to as this “Agreement” or the
“Employment Agreement”) is made as of the 8th day of December 2017, between
Global Election Services, Inc., a Delaware corporation (the “Company”), and
Kathryn Weisbeck (the “Employee”).

WHEREAS, the parties hereto wish to enter into an employment agreement to employ
the Employee as the Director of Investor Relations of the Company.

NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, the parties hereto agree as follows:

1.Employment Period. 

The Company will employ the Employee, and the Employee will serve the Company,
under the terms of this Agreement for an initial term of five (5) years (the
“Initial Term”) commencing on October 14, 2017 (the “Effective Date”).  Upon the
expiration of the Initial Term, Employee’s employment shall be automatically and
continuously renewed for successive one (1) year terms (each a “Renewal Term”)
unless at least ninety (90) days prior to the expiration of the Initial Term or
any Renewal Term, a written Notice of Termination is provided by either party to
the other that Employee’s employment will not be renewed.  Notwithstanding the
foregoing, the Employee’s employment hereunder may be earlier terminated in
accordance with Section 4 below.  The period of time between the commencement
and the termination of the Employee’s employment (including the expiration of
this Agreement) hereunder shall be referred to herein as the “Employment
Period.”

2.Duties and Status. 

 

2.1.Position. The Company hereby engages the Employee as its Chief Operating
Officer (“COO”) on the terms and conditions set forth in this Agreement. During
the Employment Period, the Employee shall assume responsibilities, duties and
authority customary for such position for the Company and its subsidiaries,
subject to the supervision of the CEO.  The Employee shall keep the CEO informed
of the affairs of the Company.  During the Employment Period, the Employee shall
report directly to the CEO.  The Employee agrees to devote substantially all of
her business time, efforts and skills to the performance of her duties and
responsibilities under this Agreement and render her services exclusively to the
Company; provided, however, that Employee may engage in volunteer, charitable,
educational, religious and similar types of activities to the extent such
activities do not prohibit, prevent or interfere with the performance of
Employee’s duties under this Agreement or conflict in any way with the business
of Company or any of its affiliates.  

 

2.2.Standard of Care. The Employee agrees to carry out her duties hereunder in a
reasonable, diligent, prudent and professional manner consistent with her
fiduciary duties as an officer of the Company. 

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------

3.Compensation and Benefits. 

 

3.1.Salary. During the Employment Period, the Company shall pay to the Employee,
as compensation for the performance of her duties and obligations under this
Agreement, a base salary at the rate of One Hundred Fifteen Thousand Dollars
($115,000) per annum (the “Base Salary”), payable in accordance with the normal
payroll practices of the Company. During the employment period the Company will
pay an additional 5% of the net sales of any United States or Foreign Government
Election. The amount of the Base Salary shall be increased each year by a
minimum of ten percent (10%) for the next calendar year. 

 

3.2.Annual Bonus.  

 

i.During the Employment Period, at the discretion of the Company, the Employee
shall be paid an annual bonus (“Annual Bonus”).  The Annual Bonus shall be paid
to the Employee no later than March 15th of the calendar year following the
calendar year to which the Annual Bonus relates.  

 

ii.The Company will also pay a one time signing bonus of Ten Thousand Dollars
($10,000). 

 

3.3.Stock Options. Upon the acquisition by the Company of any new business or
subsidiary that was acquired through the efforts of the Employee, the Employee
shall be granted stock options in Global Election Services or the subsidiary
acquired by Global Election Services for a number of shares of the Company’s or
acquisition companies common stock so that the stock options have a value (using
a Black-Scholes valuation methodology) equal to ten percent (10%) of the value
of the new business or subsidiary acquired by the Company.   

 

3.4.Benefits.  During the Employment Period, the Employee shall be entitled to
participate in all of the employee benefit plans of the Company in effect during
the Employment Period which are generally available to employees of the Company,
subject to and on a basis consistent with, the terms, conditions and overall
administration of such plans. 

  

3.5.Vacation.  During the Employment Period, the Executive shall be entitled to
twenty five (25) days of paid vacation each year, subject to the Company’s
vacation policy in effect from time to time.   

 

3.6.Key Person Insurance.  The Company, in its discretion, may obtain and
maintain a “Key Man” insurance policy (the “Key Man Policy”) on the Employee
with a death benefit payable upon the death of the Employee during the
Employment Period to the Company.  If the Company elects to obtain and maintain
such Key Man Policy, the Employee shall cooperate in all reasonable respects in
order to effectuate such Key Man Policy and shall provide such consents as may
be necessary to comply with Section 101(j) of the Internal Revenue Code of 1986,
as amended (the “Code”).  Upon  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

termination of the Employee’s employment with the Company for any reason
whatsoever other than death, the Company will transfer ownership of any such Key
Man Policy to the Employee or her designee who will accept full responsibility
for the payment of any premiums due following the Termination Date.

 

3.7.Business Expenses.  During the Employment Period, the Company shall promptly
reimburse the Employee for all appropriately documented, reasonable
out-of-pocket business expenses incurred by the Employee in the performance of
her duties under this Agreement in accordance with Company policies.   

 

4.Termination of Employment. 

 

4.1.Termination Without Cause.  The Company may terminate the Employee’s
employment hereunder without Cause during the Initial Term or any Renewal Term
in accordance with Section 7.  

 

4.2.Termination for Cause. The Company may terminate the Employee’s employment
hereunder for Cause in accordance with Section 7. For purposes of this
Agreement, the Company shall have “Cause” to terminate the Employee’s employment
hereunder if such termination shall be the result of: 

 

(i).gross negligence or willful misconduct in connection with the Employee’s
performance of material duties hereunder; 

 

(ii).the willful failure or willful nonfeasance by the Employee to substantially
perform her duties hereunder; provided that with respect to this clause (ii),
the Company must first notify the Employee, in writing, stating with reasonable
specificity, the grounds for Cause and, if curable, allow the Employee fifteen
(15) days after the date of the Company’s notice to fully cure; 

 

(iii).willful conduct in bad faith against the best interests of the Company or
any of its affiliates, which conduct has a material and adverse impact to the
Company or any of its affiliates;  

 

(iv).the conviction for to a charge of commission of a felony or a crime of
moral turpitude (but specifically excluding DUI or DWI); or 

 

(v).the commission of a material act of embezzlement or conversion of funds of
the Company or its affiliates. 

 

4.3.Good Reason The Employee may voluntarily terminate her employment hereunder
for any reason, including Good Reason, in accordance with Section 7.  For
purposes of this Agreement, “Good Reason” shall mean: 

 

(i).a material breach of this Agreement by the Company; 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

(ii).a material adverse change to the Employee’s powers, authorities, and
responsibilities without her consent; 

 

(iii).a Change in Control of the Company (as defined below); or  

 

(iv).the relocation of the Employee’s principal place of business outside the
New York metropolitan area without her consent. 

For purposes of this Agreement, a “Change in Control of the Company” shall be
deemed to have occurred if and when: (a) the Company’s stockholders approve a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least sixty percent (60%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; (b) the Company’s
stockholders approve a plan of complete liquidation of the Company; (c) the
individuals who as the date hereof grant constitute the members of the Board and
any new directors whose election by the Board, or whose nomination for election
by the Board, shall have been approved by a vote of at least a majority of the
Board then in office who either were directors at such date or whose election or
nomination for election shall have been so approved shall cease for any reason
to constitute a majority of the Board; or (d) the Company consummates a sale or
disposition of all or substantially all of the Company’s assets.

4.4.Termination Upon Death or Disability. The Employment Period shall be
terminated by the death of the Employee.  The Employment Period may be
terminated by the Company if, in the reasonable judgment of the Board, the
Employee shall be rendered incapable of performing her duties to the Company by
reason of any physical or mental impairment that can be expected to result in
death or permanent impairment or that can be expected to last for a period of
either (i) three (3) or more consecutive months from the first date of the
Employee’s absence due to the disability; or (ii) nine (9) months during any
twelve (12) month period (a “Disability”).  If the Employment Period is
terminated by reason of Disability of the Employee, the Company shall give
thirty (30) days’ advance written notice to that effect to the Employee.  

 

5.Compensation Upon Termination.   

In consideration of the benefits set forth herein and the Employee’s compliance
with the confidentiality, non-compete and non-solicitation provisions set forth
in Section 6, below, upon termination of the Employee’s employment with the
Company, the Employee shall only be entitled to the following compensation:

5.1.Without Cause and for Good Reason. In the event the Employee’s employment by
the Company is terminated during the Employment Period as a result of (a) the
Employee’s termination by the Company without Cause, or (b) the Employee’s
voluntary resignation for Good Reason, then neither the Employee nor the
Employee’s  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

beneficiaries or estate will have any further rights or claims against the
Company under this Agreement except the right to receive:

 

(i).any unpaid Base Salary, Annual Bonus and other benefits earned through the
Termination Date; 

 

(ii).within seventy five (75) days after the Termination Date (or as required by
law), a lump sum payment as severance pay (“Severance”) equal to two (2) years
of the Employee’s then current Base Salary; 

 

(iii).full vesting on any and all restricted stock, stock options and any other
equity compensation awards, to the extent such awards have not yet vested as of
the Termination Date; and  

 

(iv).reimbursement for any expenses for which the Employee shall not have
theretofore been reimbursed as provided in Section 3 hereof.      

 

5.2.Termination Due to Death.  In the event that the Employee’s employment with
the Company is terminated on account of the Employee’s death, neither the
Employee’s beneficiaries nor estate will have any further rights or claims
against the Company under this Agreement except the right to receive (i) any
unpaid portion of the Base Salary, Override, Annual Bonus and other benefits
provided for in Section 3, earned through the Termination Date; (ii) full
vesting on any and all restricted stock, stock options and any other equity
compensation awards, to the extent such awards have not yet vested as of the
Termination Date; and (iii) reimbursement for any expenses for which the
Employee shall not have theretofore been reimbursed as provided in Section 3
above. 

 

5.3.Termination Due to Disability.  In the event that the Employee’s employment
with the Company is terminated on account of the Employee’s Disability, neither
the Employee nor the Employee’s beneficiaries or estate will have any further
rights or claims against the Company under this Agreement except the right to
receive (i) any unpaid portion of the Base Salary, Override, Annual Bonus and
other benefits provided for in Section 3, earned through the Termination Date;
(ii) full vesting on any and all restricted stock, stock options and any other
equity compensation awards, to the extent such awards have not yet vested as of
the Termination Date;  and (iii) reimbursement for any expenses for which the
Employee shall not have theretofore been reimbursed as provided in Section 3
above. 

 

5.4.Other Termination Including For Cause or Resignation Without Good Reason.
 In the event that the Employee’s employment with the Company is terminated
during the Employment Period as a result of a voluntary resignation/termination
by the Employee other than for Good Reason or by the Company for Cause, or if
this Agreement expires by its terms, neither the Employee nor the Employee’s
beneficiaries or estate will have any further rights or claims against the
Company under this Agreement except the right to receive (i) any unpaid Base
Salary,  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

Override, Annual Bonus and other benefits provided for in Section 3, earned
through the Termination Date; and (ii) reimbursement for any expenses for which
the Employee shall not have theretofore been reimbursed as provided in Section 3
hereof.  No termination under this provision shall limit the Company’s rights
under this Agreement at law or in equity.

 

5.5.Withholding of Taxes.  All payments required to be made by the Company to
the Employee under this Agreement shall be subject to the withholding of such
amounts, if any, relating to tax, excise tax and other payroll deductions as the
Company may reasonably determine it should withhold pursuant to any applicable
law or regulation. 

 

5.6.Return of Records.  Upon any termination of employment, whether voluntary or
involuntary, upon the expiration of the Initial Term or any Renewal Term, or
upon the Company’s request at any time, the Employee shall immediately return to
the Company all documents and other materials in any medium including but not
limited to electronic, which relate in any way to the Company or a Released
Party, including notebooks, correspondence, memos, drawings or diagrams, plans,
records, physical files, computer files and databases, graphics and formulas,
whether prepared by the Employee or by others and whether required by the
Employee’s work or for her personal use, whether copies or originals, unless the
Employee first obtains the Company’s written consent to keep such records. 

 

6.Restrictive Covenants. 

 

6.1.Non-Disparagement.  During the Employment Period and at all times
thereafter, neither the Company nor the Employee shall defame, disparage, make
negative statements about or act in any manner that is intended to or does
damage the goodwill, business or personal reputations of any of the Employee, on
the one hand, and the Company and its affiliates, on the other, and their
respective shareholders, members, partners, officers, directors, managers, and
employees.  This Section 6.1 shall not prohibit the Company or the Employee from
responding to any government or administrative inquiries or otherwise
cooperating with any governmental, administrative or judicial investigations. 

 

6.2.Confidentiality.  The Employee agrees that during her employment with the
Company, the Employee will have access to confidential information and/or
proprietary information about the Company and/or its clients, including, but not
limited to, trade secrets, methods, models, passwords, login account
information, access to computer files, financial information and records,
forecasts, computer software programs, agreements and/or contracts between the
Company and its respective clients, client contracts, prospective contracts,
creative policies and ideas, public relations and public affairs campaigns,
media materials, budgets, practices, concepts, strategies, methods of operation,
technical and scientific information, discoveries, developments, formulas,
specifications, know-how, design inventions, marketing and business strategies
and financial or business projects, information about or received from clients
and other  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

companies with which the Company does business and information (personal,
proprietary or otherwise) the Employee learned about any officer, director,
shareholder of the Company or any affiliate or a Released Party.  The foregoing
shall be collectively referred to as “Confidential Information.”  Such
Confidential Information is not readily available to the public and accordingly,
the Employee agrees that, except as may be required by applicable law, the
Employee will not at any time, whether during her employment with the Company or
thereafter, disclose to anyone, (other than in furtherance of the business of
the Company) any Confidential Information, or utilize such Confidential
Information for the Employee’s own benefit, or for the benefit of third parties.

 

6.3.Non-Solicitation.  The Employee agrees that during the Employment Period and
for a period of one (1) year following the Termination Date (as defined below),
the Employee shall not, directly or indirectly, individually or acting as an
employee, owner, partner, investor, officer, director, independent contractor,
supplier, consultant, principal, agent or otherwise of any person: 

 

(i).recruit, solicit or induce, or attempt to induce, any employee or consultant
of the Company, or anyone who was an employee or consultant during the twelve
(12) month period prior to the Termination Date, to terminate their employment
with, or otherwise cease their relationship with, the Company or any of its
affiliates; 

 

(ii).solicit, divert or take away, or attempt to divert or to take away any of
the clients, customers or accounts, or creditors or suppliers, of the Company
who have done business with the Company or its affiliates during the twenty-four
(24) month period prior to the Termination Date. 

 

6.4.Enforcement.  The Employee acknowledges and agrees that the provisions of
this Agreement, including Section 6, are reasonable and necessary for the
successful operation of the Company. The Employee further acknowledges that if
the Employee breaches any provision of this Agreement, including Section 6, the
Company will suffer irreparable injury.  It is therefore agreed that the Company
shall have the right to enjoin any such breach or threatened breach, without
posting any bond, if ordered by a court of competent jurisdiction. The existence
of this right to injunctive and other equitable relief shall not limit any other
rights or remedies that the Company may have at law or in equity including,
without limitation, the right to monetary, compensatory and punitive damages. If
any provision of this Agreement is determined by a court of competent
jurisdiction to be not enforceable in the manner set forth herein, the Employee
and the Company agree that it is the intention of the parties that such
provision should be enforceable to the maximum extent possible under applicable
law.  

 

7.Definitions. 

 

7.1.Notice of Termination.  Employee and the Company shall deliver a Notice of
Termination if either wishes to effect a termination of Employee’s employment.
 For purposes of this Agreement, a “Notice of Termination” means a written
notice that  

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

indicates the specific termination provision in this Agreement, if any, relied
upon and shall set forth a brief description of the facts and circumstances
claimed to provide a basis for termination of Employee’s employment under the
provision so indicated.  Any termination by the Company or by Employee of
Employee’s employment shall be communicated by written Notice of Termination to
the other. For purposes of this Agreement, no termination of employment shall be
effective without such Notice of Termination.

 

7.2.Termination Date.  For purposes of this Agreement, “Termination Date” means
in the case of Employee’s death, her date of death, or in all other cases, the
date specified in the Notice of Termination, subject to the following: 

 

(i).If Employee’s employment is terminated by the Company for Cause, or without
Cause, the date of the Notice of Termination; 

 

(ii).If Employee’s employment is terminated by the Company due to Disability,
the date specified in the Notice of Termination which shall be no earlier than
the date Employee is determined to be Disabled as defined in Section 5.3; 

 

(iii).If Employee’s employment is terminated by Employee with or without Good
Reason, the date specified in the Notice of Termination, which shall be thirty
(30) days from the date the Notice of Termination is given to the Company;
provided, however, that the Company may waive such thirty (30) days’ notice and
deem such termination by Employee effective immediately; 

 

(iv).If Employee’s employment is terminated pursuant to non-renewal as set forth
in Section 1, the Termination Date shall be the last day of the respective
Initial Term or Renewal Term as the case may be, and other than the specified
ninety (90) day advance notification set forth in Section 1, no further notice
shall be required. 

 

8.Tax Considerations.   

 

8.1.Section 409A.  The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Code, and the regulations and
guidance promulgated thereunder (collectively “Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement will be interpreted to be in
compliance therewith.  Each payment made to Employee pursuant to Section 5 shall
be treated as a separate payment for purposes of Section 409A.  Notwithstanding
any provision to the contrary in this Agreement, to the extent that the Employee
is a “specified employee” within the meaning of that term under Section
409A(a)(2)(B) of the Code, then with regard to any payment or the provision of
any benefit that is required to be delayed in compliance with Section
409A(a)(2)(B) of the Code, such payment or benefit will not be made or provided
prior to the earlier of (A) the expiration of the six-month period measured from
the date of the Employee’s “separation from service” (as such term is defined
under Section 409A, or (B) the date of the Executive’s death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

pursuant to this Section 8 (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) will be paid or
reimbursed to the Employee in a lump sum, and any remaining payments and
benefits due under this Agreement will be paid or provided in accordance with
the normal payment dates specified for them herein.  

 

8.2.Section 280G.  In the event it shall be determined that any payment or
distribution of any type to or for the benefit of the Employee, by the Company,
whether paid or payable or distributed or distributable pursuant to any of the
terms of this Agreement or otherwise (the “Total Payments”), is or will be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are collectively referred to as the “280G Excise
Tax”), then the Employee shall be entitled to receive an additional payment (a
“280G Gross-Up Payment”) in an amount such that after payment by the Employee of
all taxes (including any interest or penalties imposed with respect to such
taxes), including any income tax, employment tax or Excise Tax, imposed upon the
280G Gross-Up Payment, the Employee retains an amount of the 280G Gross-Up
Payment equal to the 280G Excise Tax imposed upon the Total Payments. 

 

9.Representations.   

Employee represents and warrants that the Employee is not subject to a contract
or restrictive covenant that would preclude the Employee from performing under
this Agreement as of the Effective Date.

10.Indemnification. 

 

(i).The Company shall indemnify and hold harmless the Employee against any and
all expenses reasonably incurred by him in connection with or arising out of (a)
the defense of any action, suit or proceeding in which he is a party, or (b) any
claim asserted or threatened against him, in either case, by reason of or
relating to her being or having been an employee, officer, or director of the
Company, whether or not he continues to be such an employee, officer or director
at the time of incurring such expenses, except insofar as such indemnification
is prohibited by law.  Such expenses shall include, without limitation, the fees
and disbursements of attorneys, amounts of judgments and amounts of any
settlements, provided that such settlements are agreed to in advance by the
Company.  The foregoing indemnification obligation is independent of any similar
obligation provided by the Company’s Certificate of Incorporation or Bylaws, and
shall apply with respect to any matters attributable to periods prior to the
Effective Date, and to matters attributable to her employment under this
Agreement, without regard to when asserted. 

 

(ii).The Employee shall be covered under any directors’ and officers’ liability
insurance policies maintained by the Company to the extent of the limits and
subject to any exclusions provided in the policy as are applicable to the
Company’s officers in general. 

11.Legal Fees. 

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

Subject to the submission of supporting documentation, the Company shall
reimburse the Employee for reasonable legal fees incurred in connection with the
negotiation of this Agreement. 

12.Notices. 

All notices, requests and other communications pursuant to this Agreement shall
be in writing and shall be deemed to have been duly given, if delivered in
person or by courier, telegraphed, telexed or by facsimile transmission or sent
by express, registered or certified mail, postage prepaid, addressed as follows:

If to the Company:Global Election Services Inc. 

208 East 51st Street, Suite 112

New York, NY 10022 

Attn:  CEO 

 

 

If to Employee:Kathryn Weisbeck  

At the address maintained from time to time in the Company’s files. 

 

Each party may change its address by written notice in accordance with this
Section 12.

13.Governing Law. 

This Agreement shall be construed and enforced under and in accordance with the
laws of the State of New York, without regard to the principles of conflicts of
laws thereof.

14.Successors and Assigns. 

At Company’s sole and absolute discretion, this Agreement may be binding upon
Company’s successors and assigns and Company may require any successor or assign
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that Company would be required to perform if no such
succession or assignment had taken place.  The term “Company” as used herein
includes such successors and assigns.  The term “successors and assigns” as used
herein means any person or entity that acquires all or substantially all of
Company’s assets and business (including this Agreement) whether by operation of
law or otherwise.  This Agreement, with respect to Employee, is for personal
services, and is therefore not assignable.

15.Severability. 

To the extent any provision of this Agreement or portion thereof shall be
invalid or unenforceable, it shall be considered deleted therefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

16.Entire Agreement. 

This Agreement and its exhibits constitute the entire agreement by the Company
and the Employee with respect to the subject matter hereof and except as
specifically provided herein, supersedes any and all prior agreements or
understandings between the Employee and the Company with respect to the subject
matter hereof, whether written or oral.  This Agreement may be amended or
modified only by a written instrument executed by the Employee and the Company.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

GLOBAL ELECTION SERVICES INC.

By:

Name:

Title:

 

Kathryn Weisbeck 

--------------------------------------------------------------------------------

11

 